DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.
Applicant has argued: 
Applicant respectfully traverses the rejection at least for the reason that Govin teaches away from such combination and the proposed modification of primary reference, Govin, in light of Bauer or Stoetzer, by the Examiner either renders Govin unsatisfactory for its intended purpose or change the principle of operation of Govin. As described in page 9 of the Office Action, the Examiner considers an element 11 of Govin as claimed first connecting section (a sleeve-like female part) and an element 10 of Govin as claimed second connecting section (a mandrel-like male part). Since a cross-sectional shape of the element 10 of Govin is a non-round pin member (see lines 38-42, Col. 2 of Govin) which is slidable within the mating socket 11 of the next consecutive auger section. As such, it would have been considered as almost impossibility to form an annular groove on the external surface of the non-round pin member 10. The same is true with respect to the internal surface of the mating socket 11. As described in MPEP section 2145. X. D. 2, it is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Additionally, changing the connection type would not “… render Govin unsatisfactory for its intended purpose or change the principle of operation of Govin…” as the principle operation of Govin is not “use a square box/pin connection” but to use a rotary mining head for drilling. 
Applicant has also argued “…it would have been considered as almost impossibility to form an annular groove on the external surface of the non-round pin member…” Assuming arguendo the combination relied upon a non-circular box/pin connection. The examiner disagrees with Applicant’s argument that it is impossible to put an annular groove on a non-round pin member. See Martindell (US 4880122) teaching it is old and well known to put annular grooves on non-round pin members. “…positive torque transmission of the hexagon shank, the annular groove in the power bit shank provides high restraining forces against axial pull out forces when used in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Govin (US 3077235) in view of Bauer (US 469794) in view of Stoetzer (US 7559583).

Regarding claim 1, the combination of Govin teaches:
An auger arrangement (Govin Fig. 1) comprising (Govin one of near 8, near 12) and a second drill part (Govin other of near 8, near 12) and a connection (Govin comprising at least 11) the first and second drill parts comprising a tubular or bar and in which at least one drill part comprises an auger flight (Govin near 8/12) on an external surface of the at least one drill part wherein the first drill part comprises a first (Govin one of near 10/11) and the second drill part comprises a second connection section (Govin one of near 10/11); 
wherein the first and second connection sections configured to mate with each other to form the connection, wherein the first connecting section comprises a female sleeve part (Govin comprising 11), an internal wall (Govin near 11), an external wall (Govin near 11);
wherein the second connecting section comprises a male mandrel part (Govin comprising 10), a front region (Govin near 10), an external wall (Govin near 10); and
wherein the male mandrel part is configured to (Govin near 10/11, Fig. 1-3) axially plug into the female sleeve part and form a releasable, torque-proof connection
but does not expressly state the female sleeve part comprising keyway elements, the internal wall comprising a plurality of annular internal grooves located on the internal wall; the external wall comprising at least one introduction opening with a passage to the annular internal groove; the male mandrel part comprising keyway elements, plurality of annular external grooves located on the external wall; 
wherein the annular external grooves located on the external wall of the male mandrel part and the annular internal grooves located on the internal wall of the female sleeve part are configured to lie opposite each other and form a plurality of annular spaces when the male mandrel part and the female sleeve part are in a plugged-together state the connection further comprising an axial securing flexible steel cable 
wherein at least one of the first or second connecting section comprises a sealing region, the sealing region on the male mandrel part is located in the front region; and wherein the keyway elements lie between the sealing region and the annular internal grooves on the internal wall of the female sleeve part or the annular external grooves on the external wall of the male mandrel part.
Bauer teaches a connection (Bauer Abstract) for drilling or boring tubes, rods and worms with a male part and a female sleeve part comprising keyway elements (Bauer 3/11), the internal wall comprising an annular internal groove (Bauer 13) located on the internal wall; the external wall (Bauer 23) comprising at least one introduction opening (Bauer 15) with a passage (Bauer near 15) to the annular internal groove; 
the male mandrel part comprising keyway elements (Bauer 3), plurality of annular external grooves (Bauer 5) located on the external wall; 
wherein the annular external groove located on the external wall of the male mandrel part and the annular internal grooves located on the internal wall of the female sleeve part are configured (Bauer 4:4-13) to lie opposite each other and form an annular space when the male mandrel part and the female sleeve part are in a plugged-together state (Bauer 4:4-13) the connection further comprising an axial securing flexible steel cable(Bauer 19) configured to be inserted via the introduction opening into 
wherein at least one of the first or second connecting section comprises a sealing region (Bauer 7), the sealing region on the male mandrel part is located in the front region (Bauer near 7); and wherein the keyway elements lie between the sealing region and the annular internal grooves on the internal wall of the female sleeve part or the annular external grooves on the external wall of the male mandrel part.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Govin to include a plug connection in order to allow rapid installation while permitting the connection to allow transferring very large forces Govin Abstract. 
The combination does not expressly state:
wherein several external grooves and several internal grooves are provided which, in the plugged-together state, form several annular spaces for the axial securing, 
Bauer teaches it is old and well known to use multiple annular spaces for axial securing (Bauer 1:48-59).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include multiple annular spaces for axial securing in order to allow the operator to customize the connection based on the specific characteristic of the formation to be bored, for example providing multiple connections to provide backup connections for operations experiencing high vibration and moderate forces.

Stoetzer teaches a plug connection comprising keyway elements (Stoetzer 32/22) lie between the sealing region (Stoetzer 35) and the internal grooves or the external grooves (Stoetzer near 9/38).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include locating the keyways, sealing sections, and annular grooves in the configuration taught by Stoetzer in order to allow the operator to include seal regions both above and below the keyway, reducing the chance of a leak in the event a seal region is damaged by abrasion/friction when forming the plug connection. 

Regarding claim 2, the combination of Govin, Bauer, and Stoetzer teaches:
The auger arrangement according to claim 1, wherein on a connecting section the internal grooves and the external grooves lie (Stoetzer near 9/38) behind the keyway elements in a plug-in direction. 

Regarding claim 3, the combination of Govin, Bauer, and Stoetzer teaches:
The auger arrangement according to claim 1, wherein the sealing region has at least one sealing ring (Stoetzer 71/72). 

Regarding claim 4, the combination of Govin, Bauer, and Stoetzer teaches:
(Bauer 21) is attached. 

Regarding claim 5, the combination of Govin, Bauer, and Stoetzer teaches:
The auger arrangement according to claim 4, wherein the stop element (Bauer 21) can be received in the introduction opening. 

Regarding claim 6, the combination of Govin, Bauer, and Stoetzer teaches:
The auger arrangement according to claim 4, wherein the introduction opening includes an elongated hole (Bauer near 23/15) that extends along a part of the annular space and wherein the stop element has a length (Bauer 21) that is smaller than the length of the elongated hole of the introduction opening. 

Regarding claim 7, the combination of Govin, Bauer, and Stoetzer teaches:
The auger arrangement according to claim 1, wherein on a front end the flexible steel cable has an introduction tip (Bauer 19 opposite end 21). 

Regarding claim 9, the combination of Govin, Bauer, and Stoetzer teaches:
The auger arrangement according to claim 1, wherein the annular space has a circular cross sectional shape (Bauer 4:42-49). 

Regarding claim 10, the combination of Govin, Bauer, and Stoetzer teaches:
(Bauer 4:42-49)

Regarding claim 11, the combination of Govin, Bauer, and Stoetzer teaches:
The auger arrangement according to claim 4, wherein the flexible steel cable has a circular cross sectional shape (Bauer 4:42-49) except the portion (Bauer 21) where the stop element is attached to.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martindell (US 4880122) teaches putting annular grooves on non-round pin members used in torque transmitting applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/David Carroll/           Primary Examiner, Art Unit 3674